—Appeals by the defendant from two judgments of the Supreme Court, Suffolk County (Mullen, J.), both rendered August 23, 2000, convicting him of attempted robbery in the first degree under Indictment No. 313/00 and sexual abuse in the third degree under Superior Court Information No. 1180/00, upon his pleas of guilty, and imposing sentences.
*493Ordered that the judgments are affirmed.
The defendant’s contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Pascale, 48 NY2d 997; People v Moralez, 267 AD2d 334; People v Sierra, 256 AD2d 598), and, in any event, are without merit (see, People v Colon, 282 AD2d 332, lv denied 96 NY2d 917; People v Laino, 186 AD2d 226; People v Monereau, 181 AD2d 918). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.